Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 1 of 20 PageID #: 44994




                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


    GENENTECH, INC. and CITY OF
    HOPE,

                 Plaintiffs,                  Civ. No. 17-1407- CFC, Consol.

          v.

    AMGEN INC.,

                 Defendant.

    GENENTECH, INC. and CITY OF
    HOPE,

          Plaintiffs,

          V.
                                                 Civ. No. 18-924-CFC

    AMGEN INC.,

          Defendant.


   Michael P. Kelly, Daniel M. Silver, Alexandra M. Joyce, MCCARTER
   &ENGLISH, LLP, Wilmington, Delaware; Daralyn J. Durie, Adam R. Brausa, Eric
   C. Wiener, Eneda Hoxha, DURIE TANGRI LLP, San Francisco, California.
   Counsel for Plaintiffs Genentech, Inc. and City of Hope. (C.A. No. 17-1407-CFC
   and C.A. No. 18-924-CFC).

   Paul B. Gaffney, David I. Berl, Thomas S. Fletcher, Kyle E. Thomason, Teagan J.
   Gregory, Charles L. McCloud, Kathryn S. Kayali, WILLIAMS & CONNOLLY
   LLP, Washington, D.C. Counsel for PlaintiffGenentech, Inc. (C.A. No. 17-1407-
   CFC).
Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 2 of 20 PageID #: 44995




   William F. Lee, Lisa J. Pirozzolo, Emily R. Whelan, Kevin S. Prussia, Andrew J.
   Danford, WILMER CUTLER PICKERING HALE AND DORR LLP, Boston,
   Massachusetts; Robert J. Gunther Jr., WILMER CUTLER PICKERING HALE
   AND DORR LLP, New York, New York; Nora Passamaneck, WILMER CUTLER
   PICKERING HALE AND DORR LLP, Denver, Colorado. Counsel for Plaintiff
   Genentech, Inc. (C.A. No. 18-924-CFC).

   Melanie K. Sharp, James L. Higgins, YOUNG CONAWAY STARGATT &
   TAYLOR, LLP, Wilmington, Delaware. Counsel for Defendant Amgen Inc. (C.A.
   No. 17-1407-CFC).

   Neal C. Belgam, Eve H. Ormerod, Jennifer M. Rutter, SMITH KATZENSTEIN &
   JENKINS LLP, Wilmington, Delaware. Counsel for Defendant Amgen Inc. (C.A.
   No. 18-924-CFC).




                           MEMORANDUM OPINION




   March 9, 2020
   Wilmington, Delaware
Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 3 of 20 PageID #: 44996




                                 CONNOLLY, UNITED STATEolSTRICT JUDGE

          Genentech, Inc. and City of Hope (collectively, Genentech) brought these

   patent infringement actions against Amgen, Inc. pursuant to the Biologics Price

   Competition and Innovation Act (BPCIA), 42 U.S.C. § 262. Pending before me is

   the matter of the construction of the disputed claim term "following fermentation"

   in United States Patent Number 8,574,869 (the Kao or #869 patent). The Kao

   patent teaches methods and means of preventing disulfide bond reduction during

   the manufacturing of therapeutic antibodies. #869 patent at 1: 17-22.

         I initially heard argument on the meaning of"following fermentation" and

   other disputed claim terms at two Markman hearings convened in April 2019.

   C.A. No. 17-1407, D.I. 340; C.A. No. 18-924, D.I. 182. 1 In memorandum

   opinions issued in June 2019, I explained that I was unable to construe "following

   fermentation" based solely on the intrinsic evidence, and I ordered a hearing "to

   determine if' following fermentation' can be construed by resort to extrinsic

   evidence or is invalid for indefiniteness." D.I. 256 at 19.2



   1
    See Markman v. Westview Instruments, Inc., 517 U.S. 370,372 (1996) ("[T]he
   construction of a patent, including terms of art within its claim, is exclusively
   within the province of the court").
   2
    Identical documents were usually filed in both cases. In addition, the
   memorandum opinions' discussions of "following fermentation" are identical.
   Accordingly, all citations are to the docket for C.A. No. 18-924 unless otherwise
   noted.

                                             1
Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 4 of 20 PageID #: 44997




         The parties thereafter presented me with extrinsic evidence in the form of

   affidavits, treatises, articles, reports, and competing expert testimony at an

   evidentiary hearing on October 16, 2019. D.I. 372; D.I. 373. Based on the

   extrinsic evidence and my reconsideration of the intrinsic evidence in light of that

   extrinsic evidence, I have concluded that a person of ordinary skill in the art

   (POSITA) would understand "following fermentation" to mean "after the earlier of

   harvesting or purification has begun," and I will construe the term accordingly.

         I set forth the legal standards that govern claim construction in my earlier

   memorandum opinions. See D.I. 256 at 3-5. Rather than repeat those standards

   here, I incorporate by reference the earlier memorandum opinions. I write

   primarily for the parties and, to a large degree, presume familiarity with the

   underlying technology.

                                             I.

         Claim 1 of the Kao patent teaches

                [a] method for the prevention of the reduction of a
                disulfide bond in an antibody expressed in a recombinant
                host cell,

                compnsmg, following fermentation, sparging the pre-
                harvest or harvested culture fluid of said recombinant host
                cell with air,

                wherein the amount of dissolved oxygen (dO2) in the pre-
                harvest or harvested culture fluid is at least I 0%.




                                              2
Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 5 of 20 PageID #: 44998




   #869 patent at 107:44-49 (reformatted for clarity and emphasis added).              As I

   explained in my earlier memorandum opinions, the construction of "following

   fermentation" involves two questions. First, what is "fermentation?" And second,

   when does "fermentation" end? D.I. 256 at 15.

         Unfortunately, as I also discussed in my earlier memorandum opinions, the

   Kao patent neither defines fermentation nor allows for a cogent inference of

   fermentation's meaning, let alone when it ends. The patent is plagued by

   typographical errors and sloppy language; it suggests at times that fermentation is

   synonymous with "production" and "manufacturing" and at other times that

   fermentation is distinct from these concepts. Id. at 16, 19 n.6. To add to the

   confusion, the patent does not consistently use or assign meaning to "production"

   and "manufacturing." Id. at 19 n.6. As Genentech's counsel conceded (to his

   credit) at oral argument, "certain words like manufacturing and production may not

   be used quite as precisely as one would like in the Kao patent." C.A. No. 17-1407,

   D.I. 340 at 25 :20-22. Resort to extrinsic evidence is therefore necessary. See

   Digital Biometrics, Inc. v. Identix, Inc., 149 F.3d 1335, 1344 (Fed. Cir. 1998) ("[I]f

   after consideration of the intrinsic evidence there remains doubt as to the exact

   meaning of the claim terms, consideration of extrinsic evidence may be necessary

   to determine the proper construction.").




                                              3
Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 6 of 20 PageID #: 44999




                                             IL

         Genentech argues that "fermentation" refers to "the growing of the cells and

   the producing of the protein [i.e., antibody]" in the manufacturing process. D.I.

   528 at 13:20-22; see also id. at 66: 13-22.3 Amgen insists that I should reject this

   definition, D.I. 373 at 4, but it has used "fermentation" in the context of antibody

   manufacturing to mean exactly what Genentech says the term means. Specifically,

   in its 2011 Annual Report, Amgen stated that the "[b]ulk manufacturing" of its

   biological products "includes fermentation and/or cell culture, processes by which

   our proteins are produced." D.I. 376-2 at Appx. 449 (emphasis added). In

   addition, Amgen's expert, Dr. Glacken, admitted during cross-examination at the

   evidentiary hearing that "[w]ithin the context of the Kao patent, the person of

   ordinary skill would understand the term fermentation to refer to cell culture

   processes for making antibodies." D.I. 528 at 145:14-19; see also id. at 152:7-9

   (Glacken) (admitting that "using fermentation synonymous[ly] with mammalian

   cell culture is becoming more common").

         Genentech's proposed definition of fermentation is well supported by other

   extrinsic evidence. For instance, Kemp states that therapeutic antibodies "are

   produced ... via mammalian cell fermentation." D.I. 376 at Appx. 248. And



   3
     The parties used "protein" and "antibody" interchangeably, and I will therefore do
   the same.

                                             4
Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 7 of 20 PageID #: 45000




   Geigert states that "fermentation" is used interchangeably with "cell culture,"

   which the parties equate with cell growth and antibody production. See C.A. No.

   17-1407, D.I. 271-2, Ex. 9 at 119 (Geigert) ("In this CMC book, the terms

   'fermentor' and 'bioreactor' will be used interchangeably; as well as the terms

   'fermentation' and 'cell culturing."'); D.I. 374 ,I 1 (Hauser) (stating that "cell

   culture technology is "the science of isolating cells from their natural environment

   and growing them in a controlled, artificial environment" and that "cell culture

   processes [are] used to manufacture biotherapeutics, such as therapeutic

   antibodies"); D.I. 375 at ,I 56 (Glacken) (noting that for some skilled artisans "[t]he

   term 'fermentation' refers to a process in which organisms growing in a liquid or

   solid medium produce an industrial product." (quoting U.S. Patent Appl.

   2007/0141687Al)).

         Support for Genentech's proposed definition of fermentation can also be

   found in the written description of the Kao patent. See #869 patent at 29:4-8

   (discussing "fermentation, recovery and purification" in the sentence that

   immediately precedes discussion of"production, recovery and purification,"

   thereby suggesting that fermentation and production are synonymous); id. at

   26:29-41 (using "following fermentation" immediately after a description of the

   "production phase," thereby suggesting that fermentation and production are




                                              5
Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 8 of 20 PageID #: 45001




   synonymous). Therefore, I will adopt Genentech' s definition of "fermentation"-

   i.e., the growing of the cells and producing of the protein.

                                             III.

         Neither side was able to point me to a treatise, dictionary, or other reference

   that expressly defines when fermentation ends in the antibody manufacturing

   process. Both parties, however, effectively conceded that "harvesting" marks the

   end of fermentation for proteins secreted into the cell culture fluid. I will therefore

   construe "following fermentation" for those antibodies to mean "after harvesting

   has begun."

         Amgen's expert, Dr. Glacken, testified that "following fermentation is just

   harvest, really. If [the term] comes up at all, that's the context it comes up in."

   D.I. 528 at 165:6-9.

         For its part, Genentech describes the end of fermentation as being

   coterminous with the end of antibody production. See id. at 13:20-23

   (Genentech's counsel explaining that "[t]ermentation includes both the growing of

   the cells and the producing of the protein, and so in context, the end of production

   and the end of fermentation are coterminous, at the same time."). And Genentech

   describes the manufacture of therapeutic antibodies secreted from cells as follows:

                 Therapeutic antibodies ... are manufactured by growing
                 or "culturing" genetically engineered cells inside large
                 tanks called "bioreactors" (or "production fermenters" as
                 referred to by [a defendant in a related civil case]). The

                                              6
Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 9 of 20 PageID #: 45002




                cells produce the antibody and then secrete it into the
                surrounding culture fluid. Once the antibodies have been
                produced in sufficient quantity, the culture fluid
                containing the antibodies is "harvested" and then the
                antibodies are purified from the fluid.

   D.I. 121 at 62 (citations omitted) (emphasis added). Thus, Genentech concedes

   that in the manufacture of antibodies secreted by the cells in the culture fluid,

   harvesting immediately follo':VS fermentation.

         That harvesting immediately follows-and thus can be said to mark the end

   of-fermentation, is supported by the extrinsic evidence. Wurm, for example,

   states that "the timing of the termination (that is, harvest) of a culture is driven

   mainly by plant capacity and productivity kinetics." D.I. 375-4, Ex. 5 at 1397.

   And the inventors of the Kao patent, along with other Genentech employees,

   acknowledged in a 2009 article that " [a]t the end of the production phase, the

   feedstock is usually harvested by disc stacked centrifugation followed by depth

   filtration or by tangential flow microfiltration." D.I. 376 at Appx. 130.

         Construing "following fermentation" for secreted proteins to mean "after

   harvesting has begun" also finds support in the intrinsic evidence. The patent's

   written description, for example, explains that "[w ]hen the cells grow to sufficient

   numbers, they are transferred to large-scale production tanks to begin the

   production phase, and grown for a longer period of time. At this point in the

   process, the recombinant protein can be harvested." #869 patent at 1:64-67


                                               7
Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 10 of 20 PageID #: 45003




    (emphasis added). Figure 23 of the patent similarly depicts "harvest" as the step

    that immediately follows cell growth and antibody production:


                                          Typical Batch or Fed-Batch Culture Process

                        Seed Train                        lnoculum Train             Production
                   Multiple Passages in                 Multiple Passages in        Non-Selective
                    Selective Medium                   Non-Selective Medium       Production Medium




                                                                                                   -
                                                                                                  Harvest




               Temperature                    d02, pH, Temperature              d02, pH, Temperature
              Seeding density                   Seeding density                Parameter shifts & timing
              Culture duration                  Culture duration                     Osmolality
                                                                                 Batch feed addition
                                                                                   Seeding density
                                                                                   Culture duration


                                                            FIG. 23

          The parties agree that for proteins that are secreted by the cells into the

   culture fluid, "harvesting" is, to use Genentech' s words, "the process of separating

   the culture fluid (which contains antibody) from cells or cellular debris." D.I. 449

   at 1 (citations omitted); see also C.A. No. 17-1407, D.I. 325 at 61 (Amgen

   acknowledging that "[w ]hen 'the cells are engineered to secrete the [antibody] into

   the cell culture media, ... the first step in the purification process is to separate the

   cells from the media,' which is harvesting") (quoting #869 patent at 1:67-2:4)

   (second alteration and ellipses in original)). And although the extrinsic evidence

   showed that there is no universal first step for every harvesting process, Genentech



                                                            8
Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 11 of 20 PageID #: 45004




    agrees that a POSITA "readily could determine the first step of harvest in that

    process." D.I. 449 at 2. Accordingly, it makes sense to define the end of

    fermentation for proteins secreted into the cell culture fluid in terms of the

    beginning of harvesting.

           Genentech argues that my construction is erroneous for two reasons. First, it

    states that

                  [r]ather than address the meaning of 'following
                  fermentation,' [my] construction elides it, substituting a
                  distinct concept, the beginning of harvest.          When
                  something ends and when something else begins are not
                  necessarily the same thing. History "following World War
                  II" is defined by the end of the conflict known by that
                  name ( 1945 ), not the beginning of, for example, the Cold
                  War that followed (1947).

    D.I. 514 at 1. It is of course true that "when something ends and when something

    begins are not necessarily the same thing." But sometimes they are the same thing,

    and we often meaningfully define the end of something with the beginning of

    something else. A marriage ends when a spouse dies or obtains a divorce. A

    pregnancy ends when a birth, miscarriage, or abortion occurs. And, most relevant

    here, crops end their growth when they are harvested. Gen entech' s World War II

    analogy misses the point. The end of World War II is defined by the beginning of

    another event-the surrender of Japan in August 1945. It is (clearly) not defined

    by the beginning of the Cold War two years after that surrender.




                                               9
Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 12 of 20 PageID #: 45005




          Second, Genentech argues that my construction "impermissibly nullifies one

    of the two embodiments the claims explicitly recite-the method of sparging a

    'pre-harvest culture fluid' following fermentation." D.I. 514 at 3. But the premise

    of this argument-that "sparging of 'pre-harvest cell culture fluid' obviously

    cannot occur 'after harvesting has begun," id.-is neither obvious nor correct.

    Sparging of pre-harvest culture fluid can occur after harvesting of secreted

    antibodies has begun. If, for example, a harvesting were initiated by moving into

    another vessel culture fluid containing cells that had secreted their proteins directly

    into the fluid and then sparging were immediately begun in the new vessel, a pre-

   harvest fluid would be sparged after harvesting had begun.

                                              IV.

          There remains the issue of construing "following fermentation" when the

   antibodies are not made by secretion into the cell culture but are instead produced

   "intracellularly." See #869 patent at 26:43-45 (distinguishing antibodies "secreted

   directly from the cell into the surrounding growth media" from antibodies "made

    intracellularly"); see also C.A. No. 17-1407, D.I. 271-2, Ex. 9 at 119 (same).

          The written description of the Kao patent states that "[t]ollowing

    fermentation proteins are purified," and it states further that when proteins are

   "made intracellularly ... the first step of a purification process involves lysis of




                                              10
Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 13 of 20 PageID #: 45006




    cells." #869 patent at 26:41-47. 4 But the specification does not state expressly

    whether purification immediately follows fermentation.

          Certain language in the written description could be read to suggest that

    purification does not immediately follow fermentation. The patent, for example,

    speaks of "the fermentation, recovery and purification methods described herein."

   #869 patent at 29:4-5; see also id. at 25:40-41 (describing "protocol for the

    production, recovery and purification of recombinant antibodies"); id. at 28:38-39

    (referring to "[m]ethods for the production, recovery and purification of

    recombinant proteins"). Genentech cites this clause as evidence that the "antibody

   manufacturing process involves three steps," D.I. 325 at 65, and it argues that

   purification is the third step and is temporally separated from the first step

   (fermentation) by the second step (recovery, which the parties agree is the same

   thing as harvest), id. at 65-67; C.A. No. 17-1407 at 11:12-14; id. at 25:18-19; id.

   at 58:6-7 ("Well, Your Honor, so I think we agree that recovery is harvest.").

          But other language in the written description can be read to suggest that

   harvesting is part of, not separate from, purification. Specifically, the written

   description provides:



   4
     Lysis refers to processes that disrupt the cell wall or membrane, thereby releasing
   the entire contents of the cell, including the proteins, into the culture medium. #869
   patent at 26:43-45. Lysis can be done by a variety of methods, including mechanical
   shear, osmotic shock, or enzymatic treatments. Id.

                                             11
Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 14 of 20 PageID #: 45007




           When the cells grow to sufficient numbers, they are transferred to
           large-scale production tanks and grown for a longer period of time.
           At this point in the process, the recombinant proteins can be
           harvested. Typically, the cells are engineered to secrete the
           [antibody] into the cell culture media, so the first step in the
           purification process is to separate the cells from the media.
           Typically, harvesting includes centrifugation and filtration to
           produce a Harvested Cell Culture Fluid (HCCF). The media is then
           subjected to additional purification steps that remove any cellular
           debris, unwanted proteins, salts, minerals, or other undesirable
           elements. At the end of the purification process, the recombinant
           [antibody] is highly pure and is suitable for human therapeutic use.

    #869 patent at 1:64-2:9 (italics and underlining added).

          Both sides agree that the italicized language describes "harvesting." See D.I.

    449 at 1 (Genentech citing sentence containing italicized language in support of its

    proposed definition of "harvest" as "the process of separating the culture fluid

    (which contains the antibody) from cells or cellular debris"); C.A. No. 17-1407,

    D.I. 325 at 61 (Amgen citing sentencing containing italicized language in support

    of its contention that "harvesting" is the "first step in the purification process" and

    involves the "separat[ion] [of] the cells from the media."). And thus, they agree

    that harvesting is the first step in the purification process for proteins secreted from

    the cells into the culture fluid. The written description's subsequent reference to

    "additional purification steps" confirms that "harvesting" is a purification step.

    #869 patent at 2:5-6.

          If harvesting is deemed to be part of purification, then the antibody

    manufacturing process consists of two steps, not three steps, as Genentech argues.

                                               12
Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 15 of 20 PageID #: 45008




    And if antibody manufacturing consists of only two steps-fermentation and

    purification-then it can be said that fermentation ends when purification begins.

          Like the Kao patent, the extrinsic evidence adduced by the parties does not

    uniformly describe the steps of the antibody manufacturing process. See, e.g., D.I.

    376 at Appx. 179 (Fahrner) (describing antibody manufacturing process as "cell

    banking and cell culture, recovery, filling ... , finishing, and packaging."); id. at

    Appx. 214 (Birch) (describing antibody manufacturing process as "inoculum prep,"

    "production," "clarification," and "purification"); C.A. No. 17-1407, D.I. 27~-1 at

    530 (Dwiveldi) (referring to the antibody manufacturing steps as "cell expansion,"

   "fermentation," "harvest," "cell free harvest," and "concentration"); id. at 562

    (Nelson) (identifying the basic steps of the antibody manufacturing process as

   "inoculum prep," "production," "recovery," "purification," and "bulk fill"); C.A.

   No. 17-1407, D.I. 271-2, Ex. 9 at 117 (Geigert) (identifying the steps of the antibody

    manufacturing process as "expansion of master/working bank aliquot," "expression

    of the biopharmaceutical," "harvest"). Nor does the extrinsic evidence uniformly

    use the terms "purification" or "recovery" (which the parties agree is synonymous

    with harvesting). See, e.g., C.A. No. 17-1407, D.I. 271-1 at 442 (Bates) (stating that

   "initial purification" involves "filtration, centrifugation, precipitation, [and] large-

    bead adsorption chromatography"); id. at 566 (Nelson) (stating that purification is

   "typically a mixture of chromatography and ultrafiltration"); D.I. 376 at Appx. 179


                                             13
Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 16 of 20 PageID #: 45009




    (Fahrner) (stating that "[p]roduct recovery includes harvest ... , chromatography for

    antibody purification, and formulation by tangential flow filtration."); C.A. No. 17-

    1407, D.I. 271-1 at 442 (Bates) (describing the entire downstream process as

   "recovery," and depicting "recovery" as the steps of "initial purification,"

   "intermediate processing," and "final polishing"); id. at 565 (Nelson) (stating that

    "recovery operations clarify and remove cell debris," and that "[ c] larification

    operations may be done using centrifugation, depth filtration, dead-end sterile

    filtration, or tangential flow microfiltration.").

          In sum, the intrinsic and extrinsic evidence is conflicting. But my overall

    impression of the evidence taken as a whole is that a POSITA would understand

    for purposes of the Kao patent that harvesting is part of purification and that

    antibody manufacturing consists of two steps-fermentation (i.e., cell culturing or

    antibody production) and purification. I find three things especially informative.

          First, as noted above, the Kao patent describes both harvesting and lysing as

   "the first step" of purification, depending on whether the proteins are made by

    secretion or intracellularly. This suggests that the inventors ultimately viewed

   antibody manufacturing as consisting of two main processes-fermentation and

   purification. Second, Genentech's expert, Dr. Hauser, conceded at his deposition

   that POSITAs use "purification" in "a broad sense" to describe the "downstream

   processing" in the manufacturing of antibodies. See D.I. 326-4 at J.A. 1600,


                                                14
Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 17 of 20 PageID #: 45010




    138: 10-12) ("I admit that people sometimes use 'purification' in a broad sense,

    like downstream processing"); id. at 139:2-4 ("purification is from time to time

    used in a very general way that [is] identical [to] or identically understood [as]

    downstream processing"). As there is only an upstream and a downstream, this

    concession also suggests a two-step manufacturing process. Third, the same

    sentence in Amgen's 2011 Annual Report cited by Genentech as evidence that

    Amgen understands "fermentation" to mean what Genentech says it means also

    makes clear that Amgen understands the "bulk manufacturing" of antibodies to

    consist of two steps: fermentation and purification. See D.I. 376-2 at Appx. 449

    ("Bulk manufacturing includes fermentation and/or cell culture, processes by

    which our proteins are produced, and also includes purification of the proteins to a

    high quality.").

          Accordingly, I will construe "following fermentation" for the proteins made

    intracellularly in terms of the beginning of purification. Furthermore, because

    claim 1 of the patent (in which "following fermentation" appears) applies to

    proteins made by either secretion or intracellularly and because of the inconsistent

    and overlapping uses of "harvest" (or recovery) and "purification" in the Kao

    patent and the extrinsic evidence, I will construe "following fermentation" to mean

   "after the earlier of harvesting or purification has begun."




                                              15
Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 18 of 20 PageID #: 45011




                                               V.
          Genentech proposes that I construe "following fermentation" to mean "after

    the end of the cell growth and antibody production phases (which is indicated by a

    change in the cell culture environment that substantially ends cell growth and

   antibody production)." D.I. 121 at 63-64. This definition is problematic for five

   reasons.

          First, it is essentially a tautology. It defines the end of fermentation (i.e., cell

   growth and antibody production) as a change that "substantially ends"

    fermentation (i.e., cell growth and antibody production).

          Second, nothing in the patent's claims, figures, or written description

   suggests that fermentation ends when cell growth and antibody production

   substantially end.

          Third, the prosecution history contradicts Genentech' s construction.

   Substantially means largely, but not wholly; and thus Genentech's construction

   would allow for continued cell growth following fermentation. But during

   prosecution, in overcoming a non-final rejection by the patent examiner,

   Genentech stated that a prior art reference did not anticipate the claims in question

   because the reference "describes sparging the culture medium during the cell

   growth" but "does not describe sparging the pre-harvest or harvested culture fluid

   of the recombinant host cell with air following fermentation." C.A. No. 17-1407,


                                               16
Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 19 of 20 PageID #: 45012




    D.I. 326-2 at J.A. 612 (emphasis added) (underlines removed). Thus, Genentech

    disclaimed the possibility of cell growth following fermentation. Omega Eng 'g,

   Inc. v. Raytek Corp., 334 F.3d 1314, 1323 (Fed. Cir. 2003) ("The doctrine of

    prosecution disclaimer ... preclud[es] patentees from recapturing through claim

    interpretation specific meanings disclaimed during prosecution.").

          Fourth, nothing in the patent teaches a POSITA how to determine when cell

    growth and antibody production substantially ends. "When a word of degree is

    used the district court must determine whether the patent's specification provides

    some standard for measuring that degree." Datamize, LLC v. Plumtree Software,

   Inc., 417 F.3d 1342, 4351 (Fed. Cir. 2005). The Kao patent provides no standard

   to ascertain when the end of cell growth and antibody production has been

    substantially reached.

          And finally, Genentech's expert admitted that the analytical methods by

    which Genentech proposes to measure the substantial end of cell growth and

    antibody production are "theoretical[]" and that he is unaware of any occasion

    when such methods were actually used in an antibody manufacturing process. D.I.

    106-5, Ex. 12 at 85:17-86:11; see also D.l. 528 at 81:6-10.




                                             17
Case 1:17-cv-01407-CFC-SRF Document 652 Filed 03/09/20 Page 20 of 20 PageID #: 45013




                                            VI.

          Wherefore, for the reasons discussed above, I will construe "following

    fermentation" in the Kao patent to mean "after the earlier of harvesting or

    purification has begun."

          The Court will issue an order consistent with this Memorandum Opinion.




                                             18
